DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Item 36 on the IDS has been lined through as the US patent number does not correspond with the inventor listed. In fact, there is no patent in the any database that has an inventor with the name of “Gremina.”
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to independent claims 1 and 2, the claims state, (using claim 1 as an example) “an instant ticket and method of conducting a lottery instant scratch ticket game” this covers two different statutory classes and thus it is unclear what Applicant is trying to claim. All dependent claims are rejected as depending from a previously rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (using claim 1 as an example): An instant ticket and method of conducting a lottery instant scratch ticket game that comprises: a) providing a plurality of physical scratch tickets; b) providing a rectangular game grid comprising a predetermined amount of rows and columns, wherein each intersection of a row and a column comprises a play symbol box; c) providing one play symbol in each play symbol box from a predetermined set of play symbols; d) concealing the play symbol in each play symbol box with an opaque removable film; e) providing a unique marking symbol from a predetermined set of unique marking symbols associated with each of the play spaces; f) providing a player symbol box comprising a predetermined amount of marking symbols from the predetermined set of marking symbols as player symbols; g) concealing the player symbol box with a removable opaque film; h) providing instructions on how to play; (each of the above limitations of a) – h) are old and well known in the art as demonstrated by US Patent Application Publication No. 2015/0115593 to Jackson at 0005) i) providing a directional symbol box either below or above the game grid; j) providing a directional arrow symbol that points from left to right and that is displayed within the directional symbol box (this is viewed as a mental process as one could simply tell a user that the game is played left to right); k) providing an additional directional symbol box adjacent to each of the other three sides of the game grid, each said directional symbol box being concealed by an opaque removable film and each said directional symbol box containing one or none directional arrow symbols (again providing instructions of how to read out the card is a mental process); certain methods of organizing human activity in that it has a human removing the film also old and well known Jackson at 0005);  m) removing the opaque film associated with each play symbol box that matches a revealed player symbol so to reveal a play symbol (same as above); n) providing a predetermined paytable associated with predetermined amounts of revealed play symbols (viewed as extra solution activity); o) determining if a predetermined amount of like revealed play symbols reading left-to-right and according to the directional symbol within the directional symbol box disposed either below or above the game grid is a win according to the predetermined paytable (this is a mental process as one could do all of this in their head); p) providing a prize if the said predetermined amount of like revealed play symbols reading left-to-right and according to the directional symbol within the directional symbol box disposed either below or above the game grid is a win according to the predetermined paytable (extra solution activity); q) removing the removable opaque film concealing each additional directional symbol box to reveal the either none or one directional arrow symbols (certain methods of organizing human activity in that it has the player doing something); r) rotating the game grid 90, 180 and/or 270 until a revealed directional arrow is disposed either below or above the game grid and points from left to right (certain methods of organizing human activity); s) determining if a predetermined amount of like revealed play symbols reading left-to-right in the rotated game grid associated with the said revealed directional arrow symbol within the rotated directional symbol box disposed either below or above the game grid is a win according to the predetermined paytable (mental process); and t) providing a prize if the predetermined amount of like revealed play symbols reading left-to-right in the rotated game grid associated with the said revealed directional arrow symbol within the rotated directional symbol box disposed either below or above the game grid is a win according to the predetermined paytable (extra solution activity). This judicial exception is not integrated into a 
	All dependent claims have been analyzed but they only add basic computing parts and as such do not bring the claim into eligibility.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0115593 to Jackson.
	The differences between claim 1 and Jackson are only in the non-functional descriptive material as detailed below.
	With regard to claim 1, Jackson discloses An instant ticket and method of conducting a lottery instant scratch ticket game that comprises: a) providing a plurality of physical scratch tickets (0023); b) providing a rectangular game grid comprising a predetermined amount of rows and 
	For a discussion related to non-functional descriptive material, see MPEP 2111.05. Since the only differences between Jackson and the current claims are related to non-functional descriptive material and design choice such changes would have been obvious to one of ordinary skill in the art at the time the application was filed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/            Primary Examiner, Art Unit 3715